        Case 2:18-cr-00144-JAD-EJY Document 267 Filed 10/26/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-144-JAD-EJY
 3
                    Plaintiff,                          ORDER
 4          v.                                                  ECF No. 266
 5   TRAYVALE HARRISON,

 6                  Defendant.

 7

 8          Based on the Stipulation of the parties, and good cause appearing therefore, the Court

 9   orders that the sentencing hearing of Defendant Trayvale Harrison currently scheduled for

10   November 2, 2020, at the hour of 11:00 a.m., be vacated and continued to January 25, 2021,

11   at 1:30 p.m.

12

13          DATED this 26th day of October, 2020.

14

15                                             HON. JENNIFER A. DORSEY
                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

                                                    3
